UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [x] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2010 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-17449 PROCYON CORPORATION (Exact name of registrant as specified in its charter) Colorado 59-3280822 (State of incorporation) (I.R.S. Employer ID No.) 1300 South Highland Avenue, Clearwater, Florida 33756 (Address of principal executive offices)(Zip Code) Issuer’s telephone number, including area code: (727) 447-2998 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:Common Stock Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. [] Yes [ x ] No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. [] Yes [ x ] No Indicate by checkmark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by checkmark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [X] Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or asmaller reporting company. See the definitions of “large accelerated filer,”“accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. [] Large accelerated filer [] Accelerated filer [] Non-accelerated filer (Do not check if a smaller reporting company) [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[ ] No [X] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter: The aggregate market value of the 3,726,188 shares of Common Stock held by non-affiliates was $372,619 on September 20, 2010 based on the average bid and asked price of $.125 on such date. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: As of September 15, 2010, there were 8,055,388 shares of the issuers Common Stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE: None. INDEX Title Page ITEM 1. BUSINESS 3 ITEM 2. PROPERTIES 7 ITEM 3. LEGAL PROCEEDINGS 7 ITEM 5. MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER 7 MATTERS AND PURCHASES OF EQUITY SECURITIES ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF 9 FINANCIAL CONDITION AND RESULTS OF OPERATIONS ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 14 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 15 ITEM 9A. CONTROLS AND PROCEDURES 15 ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND 17 CORPORATE GOVERNANCE ITEM 11. EXECUTIVE COMPENSATION 20 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS, 22 MANAGEMENT AND RELATED STOCKHOLDER MATTERS ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 23 AND DIRECTOR INDEPENDENCE ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 23 ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 24 PART I ITEM 1. BUSINESS History and Organization Procyon Corporation ("Procyon" or the "Company") consolidates the operations of Procyon with Amerx Health Care Corp. ("Amerx") and Sirius Medical Supply, Inc. ("Sirius"), its wholly-owned subsidiaries, for financial purposes.Collectively throughout this report, Procyon, Amerx and Sirius may be referred to as the "Company," "us," or "we" or "our." Procyon, a Colorado corporation, was incorporated on March 19, 1987, and was deemed a development stage company until May 1996, when we acquired Amerx, a corporation based in Clearwater, Florida, which was wholly owned by John C. Anderson, our deceased Chief Executive Officer. Amerx develops and markets proprietary medical products used in the treatment of pressure ulcers, dermatitis, inflammation and other skin problems. We formed Sirius Medical Supply, Inc. (“Sirius”), a Florida corporation, in 2000, to operate as a full service mail order medical supply company selling primarily to Medicare customers. Amerx and Sirius are wholly owned subsidiaries of Procyon. Historically, Amerx’s products are sold through distributors to healthcare institutions, such as physicians, nursing homes and home health care agencies and to retailers, including national and regional chain stores and pharmacies; while Sirius’ products were sold directly to Medicare and Medicaid patients. As previously reported, we entered into an Asset Purchase Agreement, effective July 31, 2009 with Priority Diabetes Supply, Inc., a Florida corporation, doing business as Diabetes Wellness Supply ("Priority Diabetes").Pursuant to the Agreement, we sold certain "Purchased Assets," as defined in the Agreement, including Sirius' customer list, to Priority Diabetes. Thus, as of July 31, 2009, Sirius no longer offers testing products to diabetic customers and no longer has any material operations. Management is considering various options for the future direction of Sirius. Products Amerx Health Care Corp. Amerx sells a proprietary line of advanced skin and wound care products made with Oakin®, proven to promote healing in wound and problematic skin conditions, including the AmeriGel® Hydrogel Wound Dressing, Amerigel® Hydrogel Saturated Gauze Dressing, AmeriGel® Premium Care Lotion, AmeriGel® Preventive Barrier Lotion, AmeriGel® Saline Wound Wash, and the Amerigel® Post Op Surgical Kit. The AmeriGel® Hydrogel Wound Dressing and Amerigel® Hydrogel Saturated Gauze Dressing are formulated to be used as a wound dressing to manage stages I-IV pressure ulcers, stasis ulcers, diabetic skin ulcers, post-surgical incisions, cuts, abrasions, first and second degree burns and skin irritations. The AmeriGel® Premium Care Lotion is a therapeutic skin conditioner containing emollients which restore moisture to fragile skin and alleviate problematic skin conditions. The AmeriGel® Barrier Lotion provides barrier protection to shield the skin from excess moisture and reduce harmful effects to the skin from friction and chafing. The AmeriGel® Saline Wound Wash is a non-sterile saline solution containing Oakin® and is used for wound cleansing. Amerx holds a Medicare reimbursement code for the sterile Amerigel® Hydrogel Saturated Gauze Dressing. This reimbursement code, assigned by the Pricing, Data Analysis and Coding contractor for Medicare and Medicaid ("PDAC"), ison a per pad or per use basis. We believe that this reimbursement code is beneficial to Amerx’s business, allowing customers on Medicare to seek coverage for use of the product. Amerx spent approximately $24,300 towards research and development efforts over the past fiscal year. These efforts were directed towards additional studies aimed at expanding existing markets. -3- Each Amerx product is based on proprietary formulations, which we protect as trade secret information. Each product is also registered with the Food and Drug Administration and receives a National Drug Code. Amerx’s sales increased by 8% during the year ended June 30, 2010 (“fiscal 2010"). In fiscal 2010, Amerx made progress in sales distributed across its entire product line through its marketing focus on the benefits of its proprietary ingredient, Oakin®, contained in each of its products. The Amerigel® product line continues to gain acceptance within the health care community. Amerx’s website, which can be viewed at www.amerigel.com,provides general information about Amerx’s products to consumers and health care professionals and is equipped to handle direct sales to the public. Sirius Medical Supply In fiscal 2009, Sirius’ product offering was directed to the diabetic community and consisted primarily of diabetic supplies, glucose monitors, heating pads, lancets, test strips, syringes and wound care products. After the sale to Priority Diabetes of certain “Purchased Assets,” as defined in the Asset Purchase agreement effective July 31, 2009, Sirius no longer sells diabetic-related products in the Medicare arena. Management determined that due to reduced reimbursement from Medicare and the reinstatement of the CMS Competitive Bidding process with its potential negative impact on Sirius’s ability to sustain its customers, we would make a controlled exit from the diabetic supply market. Sirius offered diabetic products for one month in fiscal 2010.Since August, 2010, Sirius has had no material operations. Market for Products The institutional market for Amerx’s skin and wound care treatment products is primarily comprised of hospitals, nursing homes, home health care agencies and health care practioners. We believe that AmeriGel®products represent a moderately priced, efficacious treatment and prevention program for chronic pressure ulcers and other skin problems which are treated in health care institutions. We are continuing our efforts to penetrate new and existing sectors within the health care market, including sales to government agencies. The retail market for Amerx’s skin care and wound care products is comprised mainly of national and regional chain stores as well as independent retail pharmacies that sell wound and skin care products to individuals. The market for Sirius’s products was primarily comprised of diabetic patients who receive benefits from Medicare or Medicaid, or from their insurance companies. Sirius attracted these customers through advertising, direct marketing and referrals. Distribution and Sales Amerx’s traditional method of distribution has been through retail and institutional distributors. We expect to continue increasing our distributor base, particularly with distributors capable of introducing Amerx’s products in new medical specialty markets, in new geographical areas and to new retail chains. Distributors typically purchase products from Amerx on standard credit terms. Amerx supports its distributors through product literature, advertising and participation at industry trade shows. All existing distributors sell Amerx products on a non-exclusive basis. We periodically receive inquiries about international market distribution for the AmeriGel® product line . These inquiries have been generated by our advertising, market presence and web sites (www.amerxhc.comand www.amerigel.com).We respond to and pursue all such inquiries, while complying with applicable international regulatory guidelines. To date, and in fiscal 2010, our international sales of Amerx products have been immaterial to our financial condition and the results of our operations. -4- Sirius distributed its products directly to consumers by mail order. We had attracted and retained customers through our marketing efforts, which included participating in trade shows, physician education, and customer referral. While the diabetic market contains over 23 million diabetics in the U.S., changes in reimbursement and the re-emergence of competitive bidding influenced management’s decision to focus on the Amerx subsidiary. In fiscal 2010, Amerx generated gross revenues of approximately $2,547,000 and Sirius, $18,000, which constituted 99% and 1%, respectively, of our total gross revenues. Significant Customers During fiscal 2010, sales from one customer accounted for approximately 18% of Amerx’s sales. The loss of this customer could materially and adversely affect our financial condition and the results of our operations. The Company has been able to maintain relationships with its distributors and has been able to establish relationships with new distributors each year. Sirius had no significant single customers as it sold only to end users. Manufacturing During fiscal 2010, the majority of manufacturing of Amerx’s products was completed by a non-affiliated manufacturing facility. This company has also performed research and development for Amerx in the past and we expect that it will perform research and development activities for Amerx in the future on an as needed basis. Amerx does not have a written contract with this manufacturer and there are no minimum purchase requirements. In fiscal 2010, Amerx used a second facility based in Dallas, TX, to manufacture the AmeriGel® Saline Wound Wash. If necessary, this manufacturer could aid in manufacturing other AmeriGel® products. Amerx believes there are additional companies that could manufacture Amerx’s products according to its specifications, if necessary. The Company’s manufacturing and packaging activities are performed at a production facility owned and operated by a non-affiliated pharmaceutical manufacturer. The sudden loss or failure of our primary manufacturer could significantly impair Amerx’s ability to fulfill customer orders on a short-term basis and therefore, could materially and adversely affect the Company’s operations. However, we have maintained a long-term relationship with this manufacturer and do not expect any interruption in its production of Amerigel® products in the near term. In addition, the current and projected use of the second manufacturer would help alleviate most short term delays. Amerx’s manufacturing and packaging activities are performed pursuant to current good manufacturing practices (“CGMP”) as defined under the United States Federal Food, Drug and Cosmetic Act, as amended (the “FFDC Act”); and the regulations promulgated under the FFDC Act. All manufacturing activities are required to comply with the product specifications, supplies and test methods developed by Amerx specifically for its products, as well as the CGMP. A single manufacturer furnishes one proprietary ingredient contained in all Amerigel® products. Amerx does not have a written contract with this supplier and management believes that, if necessary, an alternative supplier could be secured within a reasonable period of time. The manufacturer generally provides other raw materials and ingredients and we believe there are numerous other sources for these materials and ingredients. However, there can be no assurance that Amerx would be able to timely secure an alternative supplier and the failure to replace this supplier in a timely manner could materially harm Amerx’s operations. We believe that we have a good working relationship with this supplier and do not anticipate any disruption of supplies. -5- Proprietary Rights In January 1999, the United States Patent and Trademark Office registered the Company’s AmeriGel®trademark. Amerx also holds a registered Trademark for the principal proprietary ingredient used in all of its currently available products, Oakin®. Amerx relies on a combination of trademark and trade secret protection and confidentiality agreements to establish and protect its proprietary rights. Competition The market for skin and wound care treatment products in which Amerx operates is highly competitive. Competition is based on product efficacy, brand recognition, loyalty, quality, price and availability of shelf space in the retail market. Amerx competes against several well-capitalized companies offering a range of skin treatment products as well as small competitors having a limited number of products. Amerx has successfully established its products efficacy and value within specialized health care markets and expects to continue to expand this marketplace. Order Placement and Backlog During fiscal 2009, the Company experienced backlogs in the second half of the fiscal year after the Pricing, Data Analysis and Coding contractor for Medicare and Medicaid ("PDAC"), formerly the Statistical Analysis DME Regional Carrier ("SADMERC"), changed its requirements for Medicare and Medicaid reimbursement on short notice. This caused Amerx to rework the production and packaging of the AmeriGel® Saturated Gauze Dressing. The work was accomplished by fiscal year end, and the sterile Saturated Gauze Dressing was given a reimbursement code by PDAC in July of 2009. There was no material backlog in orders placed in fiscal 2010 year. Governmental Approvals and Regulations The production and marketing of our products are subject to regulation for safety, efficacy and quality by numerous governmental authorities in the United States. Amerx's advertising and sales practices are subject to regulation by the Federal Trade Commission (the “FTC”), the FDA and state agencies. The FFDC Act, as amended, the regulations promulgated thereunder, and other federal and state statutes and regulations govern, among other things, the testing, manufacture, safety, effectiveness, labeling, storage, record keeping, approval, advertising and promotion of Amerx's products. The FDA regulates the contents, labeling and advertising of Amerx's products. Amerx may be required to obtain FDA approval for proposed nonprescription products. This procedure involves extensive clinical research, and separate FDA approvals are required at various stages of product development. The approval process requires, among other things, presentation of substantial evidence to the FDA, based on clinical studies, as to the safety and efficacy of the proposed product. After approval, manufacturers must continue to expend time, money and effort in production and quality control to assure continual compliance with the Current Good Manufacturing Practices (CGMP) regulations. Sirius’ advertising and sales practices were subject to regulation by the FTC, Medicare, and state Medicaid agencies. FDA approvals for its products were obtained by the respective manufacturer. Medicare and Medicaid regulate advertising, sales pricing, and the guidelines under which Sirius operated. We believe that we and our subsidiaries are in compliance with all applicable laws and regulations relating to our and their operations in all material respects. Compliance with the various provisions of national, state and local laws and regulations has had a material adverse effect upon the capital expenditures, earnings, financial position, liquidity and competitive position of the Company. We have incurred and will continue to incur substantial cost in order to remain compliant with the latest regulations promulgated by the SEC, including those regulations promulgated pursuant to the Sarbanes Oxley Act of 2002. -6- Employees As of September 1, 2010, the Company and its subsidiaries employ a total of 10 full time employees and 2 part time employees, consisting of 4 management employees, 4 sales-related employees and 4 administrative employees. One employee works under Procyon, nine employees work under the Amerx subsidiary. ITEM 2. PROPERTIES We currently maintain our offices, and those of Amerx and Sirius, at 1300 South Highland Ave, Clearwater, Florida 33756. Our offices consist of approximately 3,800 square feet of space. We believe the facility is adequate for our current needs. The Company leased this building until July 2006, when it purchased the building from the lessor for $550,000. In addition, at the same time, we closed on a loan provided by Bank of America, N.A. in the amount of $508,000, evidenced by a promissory note. Further, the purchase and loan were secured by a mortgage, also dated July 21, 2006, between the Company and Bank of America. Our Chief Executive Officer personally guaranteed the loan. ITEM 3. LEGAL PROCEEDINGS The Company and its subsidiaries are not a party to any pending material legal proceedings nor is our property the subject of a pending legal proceeding. PART II ITEM 5. MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND PURCHASES OF EQUITY SECURITIES. Since October 1996, the Company’s Common Stock has been quoted on the OTC Bulletin Board, an electronic quotation system used by members of the Financial Industry Regulatory Authority (“FINRA”). The following table sets forth for each period indicated the high and low closing bid prices for the Common Stock, as reported by National Quotation Bureau, LLC. Bid quotations reflect inter-dealer quotations, without retail markups, markdowns or commissions, and do not necessarily reflect actual transactions. Fiscal 2010 HIGH LOW First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Fiscal 2009 First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ As of September 15, 2010, there were approximately 131 record holders of the Company’s Common Stock. On September 16, 2010, the closing bid price of the Company’s common stock was $.05 and the closing ask price was $1.01. On September 1, 2010, the last date on which a sale occurred, the last reported sale price was $.15. -7- Holders of Common Stock are entitled to receive such dividends if declared by the Company’s Board of Directors. We have not declared any dividends on our Common Stock and have no current plans to declare a dividend in the immediate future. Holders of the Series A Cumulative Convertible Preferred Stock (the “Preferred Stock”) are entitled to receive, if declared by the Board of Directors, quarterly dividends at an annual rate of $.10 per share. Dividends accrue without interest, from the date of issuance, and are payable in arrears in cash or common stock, when and if declared by the Board of Directors. No dividends had been declared or paid at June 30, 2010, and dividends, if ever declared, in arrears at such date total $261,281. Holders of the Preferred Stock have the right to convert their shares of Preferred Stock into an equal number of shares of Common Stock of the Company. In addition, every holder of preferred stock is entitled to that number of votes equal to the number of shares of common stock into which the preferred stock is convertible. Such preferred shares will automatically convert into one share of Common Stock at the close of a public offering of Common Stock by the Company provided the Company receives gross proceeds of at least $1,000,000, and the initial offering price of the Common Stock sold in such offering is equal to or in excess of $1 per share. During fiscal 2010, no holders ofPreferred Stock voluntarily converted their Preferred shares into shares of Common Stock. As reflected in the price quotations above, there have been significant price fluctuations in the Company’s Common Stock. Factors that may have caused or can cause market prices to fluctuate include the number of shares available in the public float, any purchase or sale of a significant number of shares during a relatively short time period, quarterly fluctuations in results of operations, issuance of additional securities, entrance of such securities into the public float, market conditions specific to the Company’s industry and market conditions in general, and the willingness of broker-dealers to effect transactions in low priced securities. In addition, the stock market in general has experienced significant price and volume fluctuations in recent years. These fluctuations, which may be unrelated to a Company’s operating performance, have had a substantial effect on the market price for many small capitalization companies such as the Company. Factors such as those cited above, as well as other factors that may be unrelated to the operating performance of the Company, may significantly affect the price of the Common Stock. Equity Compensation Plan Information The following table contains information regarding Procyon’s equity compensation plans as of June 30, 2010. The Company maintains two equity compensation plans. The first plan is the 1998 Omnibus Stock Option plan (the “1998 Option Plan”). The 1998 Option Plan was approved by the shareholders of Procyon in 1998, was amended in December 2007, and expired by its own terms in December 2008. The second plan is the Procyon Corporation 2009 Stock Option Plan (the "2009 Option Plan"), which was approved by our shareholders in December 2009.However, no stock options have been issued under the 2009 Option Plan. -8- Plan Category Number of Securities Weighted-average Number of securities to be issued upon exercise price of remaining available for exercise of outstanding options, future issuance under outstanding options, warrants and rights equity compensation warrants and rights plans (excluding securities reflected in column (a)) (a ) ( b ) ( c ) Equity compensation plans approved by $ security holders Equity compensation plans not approved by 0 0 0 security holders Total $ 1. The total number of securities to be issued upon exercise of outstanding options, warrants and rights consists of options for the purchase of Procyon common stock issued pursuant to the 1998 Option Plan to employees, officers, directors and consultants. The total number of securities to be issued upon exercise of the options is stated, regardless of whether the options are currently vested. 2. The outstanding options issued under the 1998 Option Plan have an exercise price of $0.1594 per share. 3. The 1998 Option Plan expired by its own terms on December 5, 2008.Therefore, no further stock options were granted after that date. No options or other awards have been granted under the 2009 Option Plan. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Safe Harbor Statement under the Private Securities Litigation Reform Act of 1995 This Report on Form 10-K, including Management’s Discussion and Analysis or Plan of Operation, contains forward-looking statements. When used in this report, the words “may”, “will”‚ “expect”‚ “anticipate”‚ “continue”‚ “estimate”‚ “project”‚ “intend”‚ “hope”‚ “believe” and similar expressions, variations of these words or the negative of those words, and, any statement regarding possible or assumed future results of operations of the Company’s and its subsidiaries’ business, the markets for its products, anticipated expenditures, regulatory developments or competition, or other statements regarding matters that are not historical facts, are intended to identify forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934 regarding events, conditions and financial trends including, without limitation, business conditions in the skin and wound care market and the general economy, competitive factors, changes in product mix, production delays, manufacturing capabilities, new and unanticipated governmental regulations and other risks or uncertainties detailed in other of the Company’s Securities and Exchange Commission filings. Such statements are based on management’s current expectations and are subject to risks, uncertainties and assumptions. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, the Company’s actual plan of operations, business strategy, operating results and financial position could differ materially from those expressed in, or implied by, such forward-looking statements. -9- Our business in general is subject to certain risks including but not limited to the following: - we may not be able to produce or obtain, or may have to obtain at excessive prices, the raw materials and finished goods we need; - we may not be able to use any tax loss carryforwards before they expire; - the vendors on whom we rely for manufacturing certain products may go out of business, fail to meet demand or provide shipments on an untimely basis; - competitive pressures may require us to lower our prices on certain products, thereby adversely affecting operational results; - we may not be able to obtain, or obtain at uneconomic expense and protracted time, the regulatory approval of new products; - consumers or distributors may not favorably receive our new or existing products; - we may not be able to obtain adequate financing to fund our operations or expansion; - a relatively small group of products may represent a significant portion of our net revenues or net earnings from time to time; if the volume or pricing of any of these products declines, it could have a material adverse effect on our business, financial position and results of operations; - we could experience significantly reduced revenues and profits if Medicare or other government programs change, delay or deny reimbursement claims; - the loss of senior management or other key personnel, or our inability to attract and retain additional senior management or other key personnel, could adversely affect our ability to execute our business plan; - we could become subject to new unanticipated governmental regulations or fail to comply with regulations applicable to our products, which could materially and adversely affect our business, financial position and results of operations; and - legislative or regulatory programs that may influence prices of prescription drugs could have a material adverse effect on our business. CRITICAL ACCOUNTING POLICIES AND ESTIMATES Our financial statements have been prepared in accordance with standards of the Public Company Accounting Oversight Board (United States), which require us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and the related disclosures. A summary of those significant accounting policies can be found in the Notes to the Consolidated Financial Statements included in this annual report. The estimates used by management are based upon our historical experiences combined with management’s understanding of current facts and circumstances. Certain of our accounting policies are considered critical as they are both important to the portrayal of our financial condition and the results of its operations and require significant or complex judgments on the part of management. We believe that the following critical accounting policies affect the more significant judgments and estimates used in the preparation of our financial statements. Accounts receivable allowance Accounts receivable allowance reflects a reserve that reduces our customer accounts and receivable to the net amount estimated to be collectible. The valuation of accounts receivable is based upon the credit-worthiness of customers and third-party payers as well as historical collection experience. Estimating the credit worthiness of customers and the recover ability of customer accounts requires us to exercise considerable judgment. Allowances for doubtful accounts are recorded as a selling, general and administrative expense for estimated amounts expected to be uncollectible from third-party payers and customers. We base our estimates on our historical collection experience, current trends, credit policy and on the analysis of accounts by aging category. At June 30, 2010, our allowance for doubtful accounts totaled $1,000. -10- Advertising and Marketing The Company uses several forms of advertising, including sponsorships to agencies who represent the professionals in their respective fields. The Company expenses these sponsorships over the term of the advertising arrangements, on a straight line basis. Other forms of advertising used by the Company include professional journal advertisements and mailing campaigns. These forms of advertising are expensed when incurred. Deferred Income Taxes Deferred income taxes are recognized for the expected tax consequences in future years for differences between the tax bases of assets and liabilities and their financial reporting amounts, based upon exacted tax laws and statutory tax rates applicable to the periods in which the differences are expected to affect taxable income. The Company accounts for income taxes under Topic 740 - Income Tax in the Accounting Standards Codification. A valuation allowance is used to reduce deferred tax assets to the net amount expected to be recovered in future periods. The estimates for deferred tax assets and the corresponding valuation allowance require us to exercise complex judgments. We periodically review and adjust those estimates based upon the most current information available. We did not have a valuation allowance as of June 30, 2010. Because the recover ability of deferred tax assets is directly dependent upon future operating results, actual recover ability of deferred tax assets may differ materially from our estimates. Revenue Recognition The Company recognizes revenue in accordance with Securities and Exchange Commission Staff Accounting Bulletin No. 104, “Revenue Recognition, corrected copy” which requires that four basic criteria must be met before revenue can be recognized: (1) persuasive evidence of an arrangement exists; (2) delivery has occurred or services have been rendered; (3) the seller’s price to the buyer is fixed or determinable; and, (4) collectibility is reasonably assured. We recognize revenue related to product sales upon the shipment of such orders to customers, provided that the risk of loss has passed to the customer and we have received and verified any written documentation required to bill Medicare, other third-party payers and customers. We record revenue at the amounts expected to be collected from Medicare, other third-party payers and directly from customers. We delay recognizing revenue for shipments where the Company has not received the required documentation, until the period when such documentation is received. Medicare reimbursements are based upon government-established reimbursement prices. The reimbursements that Medicare pays us is subject to review by government regulators. Medicare reimburses at 80% of the government-determined reimbursement prices and we bill the remaining balance to either third-party payers, such as insurance companies, or directly to the customers. Stock Based Compensation Stock based compensation is accounted for in accordance with Topic 718 - Compensation - Stock Compensation in the Accounting Standards Codification. All share-based payments to employees, including grants of employee stock options, are to be recognized in the statement of operations based upon their fair values and rescinds the acceptance of pro forma disclosure. -11- General Our continuing operations and revenues consist of the operations of and revenues generated by Amerx, our wholly-owned subsidiary. Amerx’s wound care and skin care products, marketed under the trademark AmeriGel®, are formulated to enhance the quality of skin and wound care and to lower the treatment cost for those who suffer from various skin conditions and wounds. During fiscal 2009 and up through July 31, 2009, Sirius marketed and distributed diabetic supplies via mail order primarily to Medicare patients. Amerx markets Amerigel® wound care products to institutional customers such as hospitals, wound care clinics, skilled nursing facilities and home health agencies; to retail customers through direct sales, internet sales and through independent and retail chain drug stores; and to physicians and other health care practitioners. Amerx’s skin care products are distributed to institutions and to retail stores through national, regional and local distributors as well as through direct sales and internet sales. As Amerx grows, more focus is being placed on distributor sales over direct sales. Recent Developments Effective July 31, 2009, Sirius entered into an Asset Purchase Agreement with Priority Diabetes Supply, Inc. Under the terms of the Agreement Sirius sold certain “Purchased Assets,” as defined in the Asset Purchase agreement, to Priority Diabetes, consisting primarily of Sirius' list of diabetic customers. As of August 1, 2009, Sirius no longer markets diabetic testing products.Management is considering various alternatives for Sirius' future business operations. In December 2008, PDAC (formerly SADMERC), issued change requirements for products to be eligible for Medicare and Medicaid reimbursement. All amorphous hydrogels and all hydrogel gauze dressings require sterility for reimbursement as of January 1, 2009. Amerx re-evaluated the process for manufacturing, the cost of changing manufacturing methods, new packaging and testing cost. Amerx moved forward and was able to provide its customers with a new “sterile” form ofthe Saturated Gauze Dressing. This new “sterile” form of Saturated Gauze Dressing was approved for reimbursement by PDAC in July of 2009. Future Expectations Amerx expects to further penetrate the health care market through its participation in industry trade shows, advertisements in trade journals, development of additional distributor relationships and by opening new geographical territories (including international markets). Amerx management seeks to develop additional markets as the Amerigel product line gains broader acceptance in markets involved in advanced wound and skin care. Sirius, after selling its “Purchased Assets,” as defined in the Asset Purchase agreement, effective July 31, 2009, is in the process of considering various alternatives for the continuation of its business.Pursuant to the terms of the Asset Purchase Agreement, Sirius will not be involved in the diabetic testing supply business for at least the next two years. -12- Results of Operations Comparison of Fiscal 2010 and 2009. As previously reported, we entered into an Asset Purchase Agreement, effective July 31, 2009 with Priority Diabetes Supply, Inc., a Florida corporation, doing business as Diabetes Wellness Supply ("Priority Diabetes").Pursuant to the Agreement, we sold certain "Purchased Assets," as defined in the Agreement, including Sirius' customer list, to Priority Diabetes. Terms of the sale stipulate that, Sirius no longer offers testing products to diabetic customers.Management is considering other options for Sirius to conduct business in the future. The results of operations for fiscal 2010 and 2009 are being reported to reflect continuing operations for Procyon and Amerx, with discontinued operation of Sirius. Net sales during fiscal 2010 were approximately $2,547,000 as compared to approximately $2,366,000 in fiscal 2009, an increase of approximately $181,000, or 8%. Increases were seen in quarterly sales for three of the four quarters when compared to the same quarters of the previous year resulting in an overall sales increase of 8%. Decreased marketing costs have positively impacted net income from continuing operations. Amerx hopes to capture more of the health care market in fiscal 2011, as well as increase the penetration of new markets including government contracts and international markets. Cost of sales increased to approximately $543,000 in fiscal 2010, as compared to approximately $452,000 in fiscal 2009, or approximately 20%. Cost of sales in fiscal 2010, as a percentage of net sales, increased by approximately 2% over the previous year. Amerx’s costs have increased with increase coming from ingredient and packaging costs and general manufacturing cost. Gross profit increased to approximately $2,005,000 during fiscal 2010, as compared to approximately $1,914,000 during fiscal 2009; an increase of about $91,000, or 5%. As a percentage of net sales, gross profit was 79% in fiscal 2010, as compared to 81% in fiscal 2009. The difference in gross profit is attributable to increases in material, packaging and labor cost involved with manufacturing. Operating expenses during fiscal 2010 were approximately $1,823,000, consisting of approximately $982,000 in salaries and benefits and $841,000 in selling, general and administrative expenses. This represents an increase in expenses of approximately $70,000 in fiscal 2010, as compared to expenses in fiscal 2009. Operating expenses in fiscal 2009 consisted of approximately $813,000 in salaries and benefits and approximately $940,000 in selling, general and administrative expenses. Selling, general and administrative expenses decreased, including decreases in marketing, legal, consulting fees and accounting fees. As a percentage of net sales, operating expenses during fiscal 2010 decreased to 72% as compared to 74% during fiscal 2009; as net sales increased approximately $181,000 for the year on an approximately $70,000 increase in expenses. Income from operations increased to approximately $182,000 in 2010, as compared to approximately $161,000 in fiscal 2009. Net income (after dividend requirements for Preferred Shares) was approximately $103,000 during fiscal 2010, compared to a net income of approximately $5,000 during fiscal 2009. The Company also recorded approximately $74,000 of income tax expense in arriving at net income available to common shares in fiscal 2010. As of June 30, 2010, the Company had deferred tax asset of $983,336, consisting primarily of the tax benefit of net operating loss carryforward. Management believes it is more likely than not that it will realize the benefit of the NOL carryforward, because of its continuing trend of earnings. Therefore, a valuation allowance is not considered necessary. -13- Liquidity and Capital Resources Historically, we have financed our operations through a combination of revenues from operations, shareholder loans, and the public sales of equity. As of June 30, 2010, our principal sources of liquidity included inventories of approximately $188,000, net accounts receivable of approximately $184,000, cash of approximately $828,000, and certificates of deposit of approximately $54,000. We had working capital of approximately $1,153,000 at June 30, 2010. Operating activities provided cash of approximately $267,000 during fiscal 2010, and approximately $161,000 during fiscal 2009, consisting primarily of net income of approximately $123,000 in fiscal 2010 and a decrease in inventory of approximately $75,000 in fiscal 2009. Cash provided from investing activities during fiscal 2010 was approximately $181,000 as compared to cash used in fiscal2009 of approximately $14,000, respectively. This was primarily due to redemption of Certificates of Deposit in the amount of $189,659. Cash used by financing activities during fiscal 2010 was approximately $24,000, and $22,000 during fiscal 2009. During fiscal 2010, no holders ofPreferred Stock converted their shares to Common Stock. Commitments of Capital Expenditures At June 30, 2010, the Company had no commitments for capital expenditures. Impact of Inflation and Changing Prices The past two years have seen difficult economic times for business become even more challenging for smaller reporting companies due to inflation and costs associated with increased regulatory compliance requirements for reporting.Inflation increased costs in raw materials, manufacturing/processing, transportation, utilities, insurance, salaries and benefits. While Procyon experienced increased sales (4.9% and 7.7% respectively), a 20% increase in Cost of Sales was disproportionately large.Cost of sales increased secondary to significant price increases from two primary manufacturers passing on increases in raw material and labor costs.Increases occurred at a time when we were unable to increase our prices to customers without impacting our long-term sales relationships.As a small business trying to maintain just-in-time inventory levels, we are unable to obtain volume pricing discounts from suppliers to offset price increases. Operational expenses increased in both salaries and benefits (21% in 2010) and selling, general and administrative (21.4% in 2009) expenses.In 2009, consulting expenses were significant secondary to Sarbanes-Oxley SOX 404 auditing and reporting requirements.In 2010, staffing levels increased secondary to expanding our markets and in complying with SOX 404 separation of duties requirements. The impact of inflation & changing prices decreased income from continuing operations from 10.7% in 2008 to 6.8% in 2009 and 7.1% in 2010.To offset inflation, we continue efforts to grow sales through the development of new products and new markets for our products. Off-Balance Sheet Arrangements During fiscal years 2010 and 2009, we did not have any relationships or arrangements with unconsolidated entities or financial partnerships, such as entities often referred to as structured finance or special purpose entities, which would have been established for the purpose of facilitating off-balance sheet arrangements or other contractually narrow or limited purposes. -14- ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Consolidated financial statements as of June 30, 2010, and 2009 were audited by Ferlita, Walsh & Gonzalez, P.A., the Company’s independent auditors, as indicated in their report included appearing at page F-1. INDEX TO FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firm F-1 Consolidated Balance Sheets F-2 Consolidated Statements of Operations F-3 Consolidated Statements of Stockholders’ Equity F-4 Consolidated Statements of Cash Flows F-5 Notes to Consolidated Financial Statements ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. None. ITEM 9A. CONTROLS AND PROCEDURES. Management of the Company, with the participation of the Chief Executive Officer and the Chief Financial Officer, has conducted an evaluation of the effectiveness of the Company’s disclosure controls and procedures pursuant to Rule 13a-15 under the Securities Exchange Act of 1934, as of the end of the period covered by this report. Based on that evaluation, management, including the Chief Executive Officer and Chief Financial Officer, concluded that, as of the date of this report, the Company’s disclosure controls and procedures are not effective in ensuring that all material information relating to the Company required to be disclosed in this report has been made known to management in a timely manner and ensuring that this information is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and regulations, because of the identification of certain material weaknesses in our internal control over financial reporting which are identified below, which we view as an integral part of our disclosure controls and procedures. Our management, including our Chief Executive Officer and our Chief Financial Officer, does not expect that our disclosure controls and procedures or our internal controls over financial reporting will, in all instances, prevent all errors and all fraud. A control system, no matter how well conceived or operated, can only provide reasonable, not absolute, assurance that the objectives of the control system are met. While our control systems provide a reasonable assurance level, the design of our control systems reflects the fact that there are resource constraints, and the benefits of such controls were considered relative to their costs. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within the financial reports of the Company have been detected. These inherent limitations include the realities that judgments in decision-making can be faulty, and that breakdowns can occur because of simple errors or mistakes. Additionally, a control can be circumvented by the individual act of some person, by collusion of two or more persons, or by management’s override of a specific control. The design of any system of controls is also based in part on certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. Because of the inherent limitations in a cost-effective control system, misstatements due to error or fraud may occur and not be detected. -15- (a)Management’s annual report on internal control over financial reporting.Our management is responsible for establishing and maintaining adequate internal control over financial reporting for the Company. The Company’s internal control system was designed to provide reasonable assurance to the Company’s management and board of directors regarding the preparation and fair presentation of published financial statements. All internal control systems, no matter how well designed, have inherent limitations. Therefore, even those systems determined to be effective can provide only reasonable assurance with respect to financial statement preparation and presentation. The Company’s management assessed the effectiveness of the Company’s internal control over financial reporting as of June 30, 2010.In making this assessment, it used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”) in Internal Control—Integrated Framework, Guidance for Smaller Public Companies. Our assessment based on those criteria concludes that, as of June 30, 2010, the Company’s internal control over financial reporting was not effective to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance withGenerally Accepted Accounting Principles “(GAAP”) rules as more fully described below.This was due to deficiencies that existed in the design or operation of our internal controls over financial reporting that adversely affected our internal controls and that may be considered to be material weaknesses. During fiscal 2010, management worked on addressing these material weaknesses with the guidance of outside consultants. At the close of the fiscal year, management believes the majority of identified weaknesses have been substantially resolved. Further remedies will be implemented in fiscal 2011. The matters involving internal controls and procedures that the Company’s management considered to be material weaknesses under the standards of the Public Company Accounting Oversight Board in fiscal 2010 were: 1) inadequate segregation of duties consistent with control objectives; (2) insufficient written policies and procedures for accounting and financial reporting with respect to the requirements and application of GAAP and SEC disclosure requirements; (3) inadequate internal and external control over the calculation of deferred tax assets and liabilities and requisite knowledge to properly compute the deferred tax assets and liabilities; (4) ineffective controls over period end financial disclosure and reporting processes and (5) insufficient board and audit committee composition to provide oversight of the financial statement process. Management believes that the material weaknesses set forth above did not have an adverse effect on the Company’s financial results reported herein. The Company is committed to continuous improvement of our internal control environment and financial organization. As part of this commitment, we intend to increase our personnel resources and technical accounting expertise within the accounting function through outside assistance from accounting experts and increase our segregation of duties within the company within the limits of our existing personnel.In addition, we intend to continually evaluate our policies and procedures to keep up with and expand our internal controls and quality of financial reporting within our personnel as our company grows.We expect to involve the board of directors more during the year regarding Company operations, including annual and quarterly risk assessments, strategic planning, and financial oversight and reporting.We expect to strengthen the expertise of the board by adding future members that have financial and business expertise in our industry.We intend to add additional members to the audit committee and require the audit committee members to further their understanding of Sarbanes-Oxley rules and requirements and continue their oversight responsibility of implementing necessary and effective internal control policies and procedures.We intend to monitor and evaluate the effectiveness of our internal controls and procedures over financial reporting on an ongoing basis and are committed to taking further action and implementing additional improvements as necessary and as resources allow. -16- (b) Attestation report of the registered public accounting firm. This annual report does not include an attestation report of the Company’s registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by the company’s registered public accounting firm pursuant to rules of the Securities and Exchange Commission and the recent passage of Section 989G of the Dodd-Frank Wall Street Reform and Consumer Protection Act, which continues the exemption for smaller reporting companies permanently. (c) Changes in internal control.During the fourth quarter of fiscal 2010, Companyretained consultants to assist it in developing and documenting its internal controls over financial reporting. As part of that process, we have documented and instituted a number of controls to benefit our financial reporting. The Company plans to continue work on remediating material weaknesses in our internal controls over financial reporting as previously described during the current fiscal year. PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE. Directors and Executive Officers Capacities in Director NAME Age Which Served Since Regina W. Anderson 63 Chief Executive Officer, and 2005 Chairman of the Board Chester L. Wallack 69 Director Fred W. Suggs, Jr. 63 Director Jeffery S. Slowgrove 53 Director James B. Anderson 40 Director,Chief Financial Officer; President, Sirius Medical Supply, Inc. 2006 Justice W. Anderson 33 Director, Vice President - Sales and Marketing; President, Amerx Health Care Corp. Michael T. Foley 72 Director * Mr. Crane resigned as Director and member of the Ethics Committee on July 14, 2009. Regina Anderson. Ms. Anderson has served asChairman ofthe Board of Directors since September 2005, and as our Chief Executive Officer since November2005. Ms. Anderson has 29 years experience in the medical field and 23 years of management experience.Ms. Anderson worked at Health South Rehabilitation Hospital for ten years as Outpatient Director, in charge of the main outpatient center plus four satellite offices.As Outpatient Director, she was responsible for budgets involving over thirty thousand outpatient visits per year;marketingof multiple outpatient specialty programs; and staffing with thirty employees reporting directly to her. Prior to her work at HealthSouth, she worked as the lead clinician at Clearwater Rehabilitation Center. Regina was Vice-President of Operations at Stuffit Direct Marketing Company from 1980 through 1989. She was in charge of franchise sales and training; coupon processing/production as well as coordination among thirteen franchise offices. Regina was co-owner and President of Foxy’s T-Shirt Shops and Le Shirt Company from 1978-1980. Foxy’s had five locations. She worked as a Speech Language Pathologist with Morton Plant Hospital from 1970 through 1976. Regina received her Masters Degree from Kansas State University in 1970. -17- Chester L. Wallack.Mr. Wallack has served as a director since 1995 and Chairman of the Compensation Committee since 2009. He has servedas Chief Executive Officer of Felton West, Inc., a real estate development and construction company in Dover, Delaware, since 1990.Mr. Wallack is a retired United States Air Force officer having served as a pilot and in various management capacities.He graduated from the University of Kansas with a B.S. degree in Industrial Management and from Southern Illinois University with an M.B.A. degree in Finance. Fred W. Suggs, Jr.Mr. Suggs has served on our Board of Directors since 1995.He has been a practicing attorney since 1975.He is a partner in the Greenville, South Carolina office of Ogletree, Deakins, Nash, Smoak & Stewart, specializing in labor and employment law.He has been certified as a specialist in labor and unemployment law by the South Carolina Supreme Court and is a frequent lecturer on labor and employment law issues.Mr. Suggs graduated from Kansas State University with a B.S. degree and he received his J.D. degree from the University of Alabama. Jeffery Slowgrove.Mr Slowgrove has served as a director since 1999.Since 1998, Mr. Slowgrove has been the President of JSS Management Consulting, Inc., a consulting firm in Palm Harbor, Florida, providing funding for start up organizations and advice on the business and management issues facing companies during early rapid growth and expansion phases.He co-founded IMR Global Corp. in 1988 and has served as a director since its inception.From 1988 to 1998, he also served as Treasurer of IMR Global Corp., which is a public company providing applications software-outsourcing solutions for the information technology departments of large businesses.He received a B.B.A. from the University of Michigan. James B. Anderson.Mr. Anderson, a Director since 2006, has served as our Chief Financial Officer since June2005. In addition, from September 22, 2005, until that position was filled by Regina Anderson on November 1,2005, Mr. Anderson served as Interim Chief Executive Officer.On June 28, 2005, Mr. Anderson was appointed to serve as the President of Sirius Medical Supply, Inc. Since 1993, Mr. Anderson has been involved with Amerx Health Care Corporation as its Chief Information Officer until 2005, when he was appoint VP of Operations. In 1996, Mr. Anderson became involved with Procyon Corporation after its merger and has since performed the duties of Vice President of Operations. Prior to Mr. Anderson’s work with the Company, he was involved with importing and exporting to Russia and Direct Mail Marketing. He received a B.S. from the University of South Florida. Mr. Anderson is the son of John C. Anderson, our latePresident, Chief Executive Officer and Chairman of the Board, the son of Regina Anderson, the Company’s Chairman of the Board and Chief Executive Officer, and the brother of Justice W. Anderson, our Vice President of Sales & Marketing and the President of Amerx Health Care Corporation. Mr. Anderson is the son-in-law of our deceased former director, Richard T. Thompson. Justice W. Anderson. Since June 28, 2005, Mr. Anderson has served as our Vice President of Sales and Marketing and the President of Amerx Health Care Corporation. He has served as a Director since 2006. Since January of 2001, Mr. Anderson has been Vice President of Sales for Amerx Health Care Corp. He also serves on the board of the American Academy of Podiatric Practice Management. From August 2000 to January 2001 he served as Senior Sales Representative, and as a sales representative from May 2000 to August 2000. He received a B.A. degree from the University of Florida. Mr. Anderson is the son of John C. Anderson, our latePresident, Chief Executive Officer and Chairman of the Board, the son of Regina Anderson, the Company’s Chairman of the Board and Chief Executive Officer and the brother of James B. Anderson, our Chief Financial Officer and the President of Sirius Medical Supply, Inc. -18- Michael T. Foley. Mr. Foley has been a Director of the Company since 2006 and is the Chairman and sole member of the Audit Committee. He is currently a Vice President and Director of Suwannee Lumber Company, manufacturers of various lumber grades, garden mulch and potting soil. From 1997 to 2003, Mr. Foley served as President and CEO of Gypsum Products, Inc. of Largo, FL. From 1972 to 1996 Mr. Foley served in various capacities at Florida Forest Products, Inc. including President, Chairman and CEO. Prior to his association with these building material suppliers, Mr. Foley worked for International Paper in pulp and newsprint sales. Michael received his Bachelor of Business Administration degree from the University of Notre Dame in 1960 and subsequently served on that university's National Alumni Board. He obtained his MBA from the University of Florida in 1965. Mr. Foley has been a member of the Pinellas County Committee of 100 and was appointed by Governor Lawton Chiles to the State of Florida Community Health Purchasing Alliance (CHPA) Board. Mr. Foley is also a retired Captain in the U.S. Naval Reserve. Compliance with Section 16(a) of the Exchange Act Under the securities laws of the United States, our directors, executive officers, and any persons holding more than ten percent of our Common Stock are required to report their initial ownership of the Company’s Common Stock and any subsequent changes in that ownership to the Securities and Exchange Commission and the Company.Specific due dates for these reports have been established and we are required to disclose any failure to file, or late filing, of such reports.Based solely on our review of the reports and amendments thereto furnished to the Company and written representations that no other reports were required to be filed in fiscal 2009, our officers, directors and beneficial owners of more than ten percent of its Common Stock complied with all Section 16(a) filing requirements. Committees of the Board The Board of Directors has delegated certain of its authority to an Audit Committee, Compensation Committee and an Ethics Committee. The Compensation Committee is composed of Messrs. Wallack (Chairman), Slowgrove and Suggs. No member of the Compensation Committee is a former or current officer or employee of the Company. The primary function of the Compensation Committee is to review and make recommendations to the Board with respect to the compensation, including bonuses, of the Company's officers and to administer the Company’s Option Plans. The Board of Directorsadopted a Compensation Committee Charter during the 2008 fiscal year. The Company formed an Audit Committeein July 2004. In December 2006, the Board nominated Michael T. Foley as director and Audit Committee member and Chair.The Board believes that Mr. Foley is independent pursuant to The NASDAQ Stock Market, Inc. (“NASDAQ”) rules and also meets the requirements of an audit committee financial expert. In addition, we have determined that Mr. Foley is also independent within the meaning of SEC Rule 10A-3(b)(1).The function of the Audit Committee is to review and approve the scope of audit procedures employed and to review and approve the audit reports rendered by the Company's independent auditors and to approve the audit fees charged by the independent auditors. In addition, pursuant to the Sarbanes-Oxley Act of 2002 and rules promulgated thereunder, the Audit Committee is responsible for, among other things, pre-approving all audit and non-audit services performed by the independent auditors, approving the engagement of the auditors and receiving certain reports from the independent auditors prior to the filing of the audit report. The Audit Committee reports to the Board of Directors with respect to such matters and recommends the selection of independent auditors. The Audit Committee adopted a charter in October 2006. -19- The Company also formed an Ethics Committee of the board members in 2004. The members are Messrs. Suggs (Chairman) and Crane. Mr. Crane resigned from the committee on July 14, 2009. The Company does not have a Nominating Committee. However, the entire board of directors, which is comprised of a majority of independent directors, performs the function of a nominating committee. There have been no material changes to the procedures by which security holders may recommend nominees to our board of directors. In fiscal 2010, the Board of Directors held twelve formal meetings. A majority of directors attended each meeting in person or by telephone. The Compensation Committee held one meeting during fiscal 2010. The Audit Committee held two meetings during fiscal 2010. Code of Ethics for Senior Financial Officers The Company has adopted a Code of Ethics for Senior Financial Officers. The Code of Ethics applies to all senior financial officers of the Company, including the Chief Executive Officer, the Chief Financial Officer, the Treasurer and any other person performing similar functions.A copy of the Code of Ethics may be obtained, free of charge, by requesting the same from the Company by contacting the Company by telephone, at the telephone number shown on the cover of this report, or by writing to James B. Anderson, Chief Financial Officer, Procyon Corporation, 1300 S. Highland Avenue, Clearwater, Florida 33756. ITEM 11. EXECUTIVE COMPENSATION. Summary Compensation Table.The following table sets forth compensation informationfor the two fiscal years ended June 30, 2010 and 2009 of the Company’s Chief Executive Officer and the President of our subsidiary, Amerx Health Care Corp. (the “Named Executive Officers”). Elements of compensation for our Named Executive Officers include salary, discretionary cash bonusesand other prerequisites and benefits. We do not have a pension plan, do not pay non-equity incentive plan based compensation and do not offer non-qualified deferred compensation arrangements. We also did not grant stock awards in fiscal year 2010As a result, columns related to these items have been omitted from the table below. All Other Name and Principal Position Year Salary($) Bonus($) Compensation($) Total($) Regina W. Anderson, $ $
